MORRIS, Judge.
The circumstances of this case are controlled by the previous decision of this Court in Presson v. Presson, 13 N.C. App. 81, 185 S.E. 2d 17 (1971). In order to avoid useless repetition, suffice it to say: the finding that plaintiff-wife was a “dependent spouse” amounted to a mere conclusion unsupported by a finding of fact; even if there had been, arguendo, sufficient findings to conclude plaintiff was a “dependent spouse,” there were no findings upon which to conclude she was entitled to the relief demanded under G.S. 50-16.3 (a) (1); and finally, since the order appealed from was deficient in findings to entitle plaintiff to alimony pendente lite, the award of counsel fees under G.S. 50-16.4 is also unsupported.
For erroneously failing to make specific findings, the order appealed from is vacated and the cause remanded.
Error and remanded.
Judges Brock and Hedrick concur.